Citation Nr: 0911782	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-30 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for idiopathic sensorimotor 
peripheral neuropathy, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the Veteran's claim of 
entitlement to service connection for restless leg syndrome.  
The Veteran perfected a timely appeal of this determination 
to the Board.

This case was remanded in January 2008 for further 
development.


FINDING OF FACT

The Veteran's idiopathic sensorimotor peripheral neuropathy 
is causally related to herbicide exposure and other chemical 
exposures during his period of active service.


CONCLUSION OF LAW

The Veteran's idiopathic sensorimotor peripheral neuropathy 
was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
Veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of the grant of service 
connection for idiopathic sensorimotor peripheral neuropathy, 
no further discussion of VCAA is necessary at this point.  
Any notice deficiency constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993)), and if the Veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the 
disability rating or effective date assigned to the award.  

II.  Service Connection for Idiopathic Sensorimotor 
Peripheral Neuropathy

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 
 
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 
 
Peripheral neuropathy has been determined to be one of the 
diseases that are presumed to be related to exposure to 
certain herbicides for those veteran's that served in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309, 3.313. 
 
There is no evidence that Veteran served in Vietnam at any 
time.  Accordingly, there is no basis to consider his claim 
for service connection on a presumptive basis for service in 
Vietnam. 
 
The Veteran's service medical records are negative for any 
indication of peripheral neuropathy during service.  Further, 
there is no evidence that the Veteran exhibited 
symptomatology or manifestations of peripheral neuropathy 
during the one year period after service.  The first evidence 
of record showing signs of peripheral neuropathy was in 
September 2001, some 30 years after service.  (See 
electromyography ("EMG") dated in September 2001; see also 
Report from Dr. R.D. dated in April 2004).  Thus there is no 
basis for the grant of service connection on a presumptive 
basis for a chronic disease. 
 
Likewise, as noted above, there is no indication of 
peripheral neuropathy during service.  There is no objective 
evidence of record to show a continuity of symptomatology 
after service as there is no medical evidence that reflects 
that the Veteran's peripheral neuropathy was first manifest 
at any time prior to its diagnosis in January 2004.  
Therefore, there is no basis to establish service connection 
under Savage v. Gober, 10 Vet. App. 488 (1997) and 38 C.F.R. 
§ 3.303(b) (finding service connection claim based on 
continuity of symptomatology applies if condition is observed 
during service or applicable presumption period, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates present condition to that symptomatology). 
 
Thus, the only avenue for service connection remaining is for 
a disability that is initially diagnosed after service.  38 
C.F.R. § 3.303(d). 
 
The Veteran contends that his peripheral neuropathy is due to 
his exposure to herbicide and/or other chemicals in service.  
Specifically, he claims that he was exposed to these 
chemicals when he was stationed at Camp Casey.  (See Written 
Statement dated in September 2005). 
 
Personnel records reflect that the Veteran was stationed at 
Camp Casey.  He also provided a buddy statement from T.H. 
that stated that they were stationed together at Camp Casey 
and that the Veteran was at Camp Casey from April 1968 to 
June 1960.  (See Statement from T.H. dated in August 2005).  
In the January 2006 Supplemental Statement of the Case, the 
RO essentially conceded that the Veteran served in an area 
that was probably close enough to the demilitarized zone 
(DMZ) that the Veteran could be considered to have been 
exposed to chemical herbicides in service.
 
VA has been unable to verify the exposures as claimed by the 
Veteran.  However, the Board notes that prior to the creation 
of the Occupational Safety and Health Administration (OSHA) 
in 1971, the Department of Defense did not keep detailed 
occupational exposure records.  Since the Veteran's service, 
and claimed exposure, occurred prior to the establishment of 
OSHA, no individual exposure/health records would have been 
maintained.  Thus, it would be impossible for the Office of 
the Surgeon General, or any other federal department, to 
offer any quantitative measure or estimate of the Veteran's 
alleged exposure to herbicides or other carcinogens.  2007 WL 
3137719; 2004 WL 2024102.

The Veteran, however, is competent to provide such evidence 
of claimed exposure.  See McGinty v. Brown, 4 Vet. App. 428, 
432 (1993) (Court found that the Veteran was competent to 
testify as to the facts of his asbestos exposure).  The 
Veteran submitted numerous research studies and articles in 
support of his exposure and causation.  With regard, to 
exposure the Veteran submitted a prior Board decision where 
in official records confirmed that herbicide agents were 
sprayed in South Korea from the Civilian Control Line to the 
southern boundary of the DMZ during 1968 and 1969 and that 
Camp Casey was located in the area of the DMZ.  Specifically, 
an official letter from the Department of the Army to Senator 
John Glenn, dated in May 1996, reflected that official 
records showed use of 21,000 gallons of Agent Orange in Korea 
in 1968 and 1969 in the area of the DMZ.  The letter also 
stated that Camp Casey was located in the area of the DMZ.  A 
letter from the Director, United States Armed Services Center 
for Research of Unit Records (USASCRUR), (formerly the United 
States Army and Joint Services Environmental Support Group, 
ESG), to VA dated in February 1998 also confirmed use of 
Agent Orange in Korea in 1968 and 1969, and confirmed that 
Camp Case was located near the DMZ.  Citation no. 9906724 
(Mar. 12, 1999) (docket no. 98-17 647); see also Agent Orange 
Special Report:  VA Moves to Expand Agent Orange Registry 
Exam (Korea, 68' and 69') dated June 10, 2003; Organic 
Solvent Neurotoxicity NIOSH Current Intelligence Bulletin #-
48 dated March 31, 1987 (finding that various groups of 
solvent-exposed workers have demonstrated statistically 
significant chronic changes in peripheral nerve function 
(sensory and motor nerve conduction velocities and 
electromyographic abnormalities) that persisted for months to 
years following cessation of exposure).  The Board notes that 
medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).
 
With regard to whether the Veteran's diagnosed peripheral 
neuropathy is etiologically related to such exposure, the 
evidence of record contains private medical opinions from Dr. 
P.M. 

Dr. P.M. stated in letters dated in December 2002 and April 
2004, which indicated that previous exposure to Agent Orange 
herbicides might be the cause of the Veteran's current 
neuropathy given that the Veteran tested negative for the 
basic blood work for neuropathy.

The Veteran underwent a VA examination in September 2008.  
The examiner concluded that there was electrical evidence of 
a sensory motor polyneuropathy in the lower extremities that 
appeared length dependent and demyelinating in type.  The 
Veteran was diagnosed with peripheral neuropathy with 
features of restless legs syndrome.  The examiner noted that 
Dr. P.M. opined that the Veteran had a negative work up for 
any organic causes of his neuropathy and that his symptoms 
were related to Agent Orange.  He further noted that Dr. 
H.C., a neurologist who conducted the April 8, 2008 EMG, 
stated that the Veteran's symptoms due not fit any of the 
listed symptoms associated with Agent Orange on the VA 
website.  It was recommended that the Veteran do a more 
formal work up.  She further noted that the Veteran's 
symptoms started many years after his exposure and have not 
been temporary and that "none of the conditions listed as 
presumptively due to Agent Orange exposure even remotely 
resemble his symptoms."  After review of the claims file, 
the VA examiner stated that he could not opine as to etiology 
without resorting to mere speculation.  He stated that the 
Veteran has idiopathic sensorimotor peripheral neuropathy, 
but that the etiology is uncertain.  He further stated that 
there were two neurologists who had differing opinions 
regarding the cause of the neuropathy, but that he was unable 
to resolve the issue.  

The Board points out that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).  The VA examiner could not render a definitive 
opinion as to etiology; however, the VA examiner's 
conclusions and underlying rationale have been expressed in 
sufficient terms to warrant the application of the benefit-
of-the-doubt doctrine.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  38 U.S.C.A. 
§§ 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
see also Gilbert v. Derwinski, 1 Vet. App. 4, 55 (1990).
 
The Board finds that the Veteran's reports of his exposure to 
herbicide and other chemicals during active duty are 
plausible based on the evidence of record.  While recognizing 
that VA has been unable to verify whether the Veteran was 
exposed to these carcinogens during service, the RO 
essentially conceded in the January 2006 Supplemental 
Statement of the Case that the Veteran served in an area that 
was probably close enough to the demilitarized zone (DMZ) 
that the Veteran could be considered to have been exposed to 
chemical herbicides in service, the positive nexus opinion 
from Dr. P.M. coupled with service personnel records that do 
reflect that the Veteran served at Camp Casey, and scientific 
research articles linking exposure to these chemicals to 
peripheral neuropathy, leads the Board to conclude the 
balance of positive and negative evidence is at the very 
least in relative equipoise.  As such, the benefit of the 
doubt rule mandates that the Board decide in the Veteran's 
favor.  Accordingly, service connection for idiopathic 
sensorimotor peripheral neuropathy is granted.


ORDER

Entitlement to service connection for idiopathic sensorimotor 
peripheral neuropathy, to include as due to exposure to 
herbicides is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


